Citation Nr: 1502689	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for a left ovarian hemorrhagic cyst, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reduced a 30 percent rating for left ovarian hemorrhagic cyst to 10 percent as of February 1, 2008, and assigned a 10 percent rating.  In October 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

The Board reversed the rating reduction in a November 2011 decision.  The Board remanded the claim for adjudication of an increased rating in November 2011. 


FINDING OF FACT

The medical evidence reflects that the Veteran has functioning ovaries.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for a left ovarian hemorrhagic cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.350, 4.116 including Diagnostic Codes 7615 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify by issuing a notice letter in January 2012.  This letter advised the Veteran of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate her increased evaluation claim, she needed to submit evidence that her service-connected disability had increased in severity. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and a March 2012 VA compensation examination report together with an August 2012 addendum.

This case was remanded in November 2011 to afford the Veteran a new VA examination, as she alleged her disability had worsened since her last VA examination.  The Veteran was afforded this examination in March 2012.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran had a VA Travel Board Hearing in October 2010 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

Merits Analysis

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA has rated the service-connected left ovarian hemorrhagic cyst as 30 percent disabling under Diagnostic Code 7615 (Ovary, disease, injury, or adhesions of) under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Rating Formula).  This is the highest rating available under Diagnostic Code 7615.  Therefore, the Board remanded to determine if the Veteran had the functional equivalent of the loss of her ovaries, which would entitle her to an increased rating.  

In an August 2012 addendum to the March 2012 VA compensation examination report, the examiner stated the Veteran's symptoms "have not changed since 2002," and that "she still has functioning ovaries since she is menstruating."  No additional medical evidence addresses this question.

Based on the foregoing, the Veteran is not eligible for a higher rating under any other Diagnostic Code in the General Rating Formula or for special monthly compensation under 38 C.F.R. § 3.350 because she has not had - either surgically or functionally - either ovary or her uterus removed.  

Extra-Schedular

The Board finds there is no basis for referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The Veteran has not presented any evidence that her left ovarian hemorrhagic cyst results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of her left ovarian hemorrhagic cyst are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 



ORDER

A disability rating in excess of 30 percent for a left ovarian hemorrhagic cyst is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


